DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species B (Fig. 3, claims 1-3) in the reply filed on 2.21.2022 is acknowledged.  No claims are withdrawn.
The examiner thanks the applicant for clarifying that “Applicant respectfully submits that the scope of claim 1 wherein “the one end opening is disposed below the sidewall at the drain region” is intended to mean “directly below””.  The examiner suggests including “directly below” in claim 1 since claims are interpreted in light of the specification and given the broadest reasonable interpretation, and, claim 1 encompasses both directly and indirectly below.

Claim Objections
Claim 1 is objected to because of the following informalities: (i) “at vicinity” should read –at a vicinity--, and, (ii) “…weakening section weaken” should read --…weakening portion weakens--. The objections noted appear to be minor errors. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the sidewall” and “the drain region side” both lack proper antecedent basis in the claim. The examiner suggests –one sidewall of the sidewalls-- and --a drain region side--, respectively. None of the dependent claims addresses these deficiencies.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kitamura (of record, US 20030001202 A1).
Regarding claim 1, Kitamura discloses a semiconductor device comprising: a semiconductor substrate (1, “p-type substrate 1”); a source region (7, “n+-type source region 7”) having a first conductivity type (N) formed at one main face of the semiconductor substrate (Fig. 13); a drain region (8, “n+-type drain region 8”) having the first conductivity type (N) formed at the one main face and +-type source region 7 and the source side surface of n--type offset drain region 3. Gate electrode 10 is formed on gate insulation film 9 and extended onto trench 2 in parallel to the substrate surface” and “Gate electrode 10 on gate insulation film 9 is extended onto trench 2” , Fig. 13); a drift layer (3, “n--type offset drain region 3 working as a drain drift region”) having the first conductivity type (N) formed (partly at least) at the one main face at a position (partly at least) between a lower portion (lp) of the gate electrode and the drain region (8, Fig. 13); a trench (2, “trench 2”) including an opening (occupied by 121) in which one end (le of the opening) is at (https://www.thefreedictionary.com/at, “In or near the position of”, emphasis added) the lower portion (lp) of the gate electrode and another end (re of the opening) is at a position adjacent (near) to the drain region (8, Fig. 13), the trench being formed in the semiconductor substrate (1) at a predetermined depth (inherent) from the one main face to cut vertically across the drift layer (Fig. 13); an electrical field weakening portion (121, “trapezoidal electrical conductor 121 working as a field plate”, MPEP 2111, 2112 and/or 2114) provided at vicinity (near) of the one end (le), the electrical field weakening section (121) weaken (MPEP 2111, 2112 and/or 2114) an electrical field generated between the source region and the drain region (Fig. 13. Since Kitamura discloses all of the positively recited structural elements of the claim, Kitamura is presumed to inherently disclose the claimed electrical field weakening portion and function per MPEP 2111, 2112 and/or 2114. Alternatively, since Kitamura discloses all of the positively recited structural elements of the claim, a prima-facie case of obviousness exists per MPEP 2112-III, and, it would have been obvious to one of ordinary skill in the art to include the recited structure and function in the device of Kitamura so as to improve the breakdown voltage in the OFF-.

    PNG
    media_image1.png
    718
    681
    media_image1.png
    Greyscale


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Feilchenfeld et al. (of record, US 20090140343 A1).
Regarding claims 1 and 3, Feilchenfeld discloses (claim 1) a semiconductor device comprising: a semiconductor substrate (10); a source region (50) having a first conductivity type (“a source region having a doping of the second conductivity type”) formed at one main face of the semiconductor substrate (Fig. 23); a drain region (60) having the first conductivity type (“a drain region having a doping of the second conductivity type“) formed at the one main face and connected to the source region through  (inherent) a channel region (Fig. 23); a gate electrode (80) formed above the channel region with an insulating film (70) therebetween (partly, Fig. 23); sidewalls (90, “a gate spacer 90”) formed at (https://www.thefreedictionary.com/at, “In or near the position of”, emphasis added) two sides of the gate electrode and the insulating film (Fig. 23); a drift layer (40) having the first conductivity type (“A drift region 40 having a doping of the second conductivity type”) formed at the one main face at a position (partly) between a lower portion (around 70) of the gate electrode and the drain region (60, Fig. 12); a trench including an opening (occupied by a 21B/24) in which one end (around interface between 70 and 80) is at the lower portion of the gate electrode and another end (towards 60) is at a position adjacent (near) to the drain region (60), the trench being formed in the semiconductor substrate at a predetermined depth (inherent) from the one main face to cut vertically across the drift layer (40, Fig. 23); an electrical field weakening portion (24, “field plate 24“, MPEP 2111, 2112 and/or 2114) provided at vicinity of the one end, the electrical field weakening section weaken an electrical field generated between the source region and the drain region (Fig. 23. Since Feilchenfeld discloses all of the positively recited structural elements of the claim, Feilchenfeld is presumed to inherently disclose the claimed electrical field weakening portion and function per MPEP 2111, 2112 and/or 2114. Alternatlively, since Feilchenfeld discloses all of the positively recited structural elements of the claim, a prima-facie case of obviousness exists per MPEP 2112-III, and, it would have been obvious to one of ordinary skill in the art to include the recited structure and function in the device of Feilchenfeld so as to extend the allowable operating voltage as recited in the Abstract) wherein the one end (around interface between 70 and 80) claim 3) further comprising: a first region (30) having a second conductivity type (“A body 30 having a doping of the first conductivity type”) formed at the one main face to include the source region (50, Fig. 23); and a second region (11) having the first conductivity type (“The tub region 11 has a second conductivity type”) formed at the one main face to include the drain region (60), and having a lower impurity concentration than the drift layer (“The tub region 11 has a dopant concentration in the range from about 1.0x1015/cm3 to about 1.0x1017/cm3, although lesser and greater dopant concentrations are also contemplated herein” vs. “The drift region 40 has a dopant concentration in the range from about 1.0x1015/cm3 to about 3.0x1018/cm3, and preferably from about 1.0x1016/cm3 to about 3.0x1017/cm3, although lesser and greater dopant concentrations are also contemplated herein”, emphasis added. The prior art appears to meet the concentration differences claimed. Alternatively, it would have been obvious to one of ordinary skill in the art to arrive at values within the disclosed ranges and meeting the claimed limitations in the device of Feilchenfeld so as to “enhance performance and extend allowable operating voltage of a lateral diffusion field effect transistor during operation” (Abstract) and/or as a matter of routine experimentation per MPEP 2144.05), wherein an interface between the first region (10) and the second region (11) is positioned below the insulating film (Fig. 23).

    PNG
    media_image2.png
    467
    744
    media_image2.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Feilchenfeld in view of Kim (US 20080067615 A1).
Regarding claim 2, Feilchenfeld fails to disclose wherein the sidewalls are formed by a nitride film.
Kim discloses wherein the sidewalls are formed by a nitride film (“A silicon nitride layer may be deposited on and/over the surface of gate pattern 150. A spacer may be formed from the silicon nitride layer on sidewalls of gate pattern 150 (e.g. through an etch back process).”, Fig. 2).
It would have been obvious to one of ordinary skill in the art to include the nitride material of Kim in the device of Feilchenfeld because the use of conventional materials (insulator and/or spacer material) to perform their known function is prima-facie obvious (MPEP 2144.07).
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andres Munoz/Primary Examiner, Art Unit 2894